DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (US 20030061932 A1).
	Regarding claim 1, Tanaka discloses an impact detection device (Figs. 4 and 5) comprising: a body (42) configured to be struck; a vibration sensor (10) that detects vibration of the body; a support base (45) that supports the vibration sensor; a first elastic body (48) sandwiched between the vibration sensor and the body; and a second elastic body (47) sandwiched between the vibration sensor and the support base, wherein a dimension of each of the first elastic body and the second elastic body is smaller than a dimension of the vibration sensor when viewed from an arrangement direction in which the first elastic body, the vibration sensor, and the second elastic body are arranged (Fig. 7A). 
	 Regarding claim 10, Tanaka discloses a percussion instrument (Figs. 3-5 and 7A) comprising: a support member (41); and an impact detection device resting on the support member and comprising: a body (42) configured to be struck; a vibration sensor (10) that detects vibration of the body; a support base (45) that supports the vibration sensor; a first elastic body (48) sandwiched between the vibration sensor and the body; and a second elastic body (47) sandwiched between the vibration sensor and the support base, wherein a dimension of each of the first elastic body and the second elastic body is smaller than a dimension of the vibration sensor when viewed from an arrangement direction in which the first elastic body, the vibration sensor, and the second elastic body are arranged (Fig. 7A).
Regarding claim 2, Tanaka discloses: wherein the support base (45) is fixed to the body (Fig. 4); wherein: the support base is provided with a cantilever beam configuration where only one end - 12 -Attorney Docket No. YAMA-0860US1 portion of the support base in a longitudinal direction thereof is fixed to the body, and the vibration sensor is arranged at a distal end portion of the support base that is spaced from the one end portion of the support base in the longitudinal direction (Fig. 4).  
Regarding claim 4, Tanaka discloses: wherein a center of the vibration sensor, a center of the first elastic body, and a center of the second elastic body (as a combination of the three pieces of butyl rubbers 47 in Fig. 7A) coincide with each other when viewed from the arrangement direction (Fig. 7A).  
Regarding claim 5, Tanaka does not mention explicitly: wherein the dimensions of the first elastic body and the second elastic body are equal to each other when viewed from the arrangement direction.  
However, the feature in question is considered a mere design variation of the dimensions of the first elastic body and the second elastic body. Since Tanaka teaches the general condition of the elastic bodies (para. 0075, 0083), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the invention of Tanaka to arrive the claimed invention by slightly adjusting the relative dimensions of the first elastic body and the second elastic body. The skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 6, Tanaka discloses: wherein the dimension of the first elastic body (49) is smaller than the dimension of the second elastic body (47) when viewed from the arrangement direction (Fig. 7A).  
Regarding claim 7, Tanaka discloses: wherein: the support base (45) is provided with a cantilever beam configuration where only one end - 12 -Attorney Docket No. YAMA-0860US1 portion of the support base in a longitudinal direction thereof is fixed to the body, and the vibration sensor is arranged at a distal end portion of the support base that is spaced from the one end portion of the support base in the longitudinal direction (Figs. 4 and 7A).  
Regarding claim 8, Tanaka discloses: wherein only a portion of a surface of the first elastic body is bonded to one of the vibration sensor or the body (Fig. 7A).  
Regarding claim 9, Tanaka discloses: wherein only a portion of a surface of the second elastic body (e.g., combination of 45a/58a in Fig. 7C) is bonded to one of the vibration sensor (combination of 10/56/58b in Fig. 7C).  
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Shih et al. (US 20150027301 A1).
	Regarding claim 3, Tanaka does not mention explicitly: wherein the body comprises: an elastic sheet portion including an elastic body, and a support plate portion, with a higher elastic modulus than the elastic sheet portion, overlaid on the elastic sheet portion in the arrangement direction.  
	Shih discloses a body (combination of 110 and 115) configured to be struck; a vibration sensor that detects vibration of the body (para. 0056); wherein the body comprises: an elastic sheet portion (115) including an elastic body, and a support plate portion (110), with a higher elastic modulus than the elastic sheet portion, overlaid on the elastic sheet portion in the arrangement direction (para. 0049).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to substitute Shih’s laminated drumhead for Tanaka’s percussion head (42) in order to, for example, improve the stability for the electronic sound generation (Shih, para. 0005). Such a modification is considered a mere design variation of the percussion pad head, which the skilled person in the art would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837